DETAILED ACTION  
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2. Claims [4-8, 12-16 and 20-29] are allowed.
3. The following is an examiner’s statement of reasons for allowance: 
Re Claim [4, 12 and 20] none of the prior art on the record either in combination or alone teaches or reasonably suggests: a method performed by a first computing device, comprising: identifying, based on the data output by the trained machine learning model in response to the inputs, a first camera from a plurality of cameras for capturing the first picture; In conjunction with the other limitation of the claim. 
Claims 5-8 and 22-23 are allowed due to their dependency on claim 4.
Claims 13-16 and 24-26 are allowed due to their dependency on claim 12.
. Claims [27-29]  are allowed due to their dependency on claim 20.

Re Claim [21] none of the prior art on the record either in combination or alone teaches or reasonably suggests: a method performed by a first computing device, comprising: wherein the inputs to the trained machine learning model are based on one or more of: a body position of a subject present in the video stream; a facial expression of the subject present in the video stream; or a gaze direction of the subject present in the video stream. determining, based on data output by the trained machine learning model in response to the inputs, at least a first time for capturing a first picture during a session; in conjunction with the other limitation of the claim.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4. Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED A BERHAN whose telephone number is (571)270-5094. The examiner can normally be reached 9:00Am-5:00pm (MAX- Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED A BERHAN/Primary Examiner, Art Unit 2698